Citation Nr: 1543818	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-04 924 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar disk herniation L4-L5. 

2. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.  The Veteran also served in the Army National Guard from July 2007 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher rating for his low back condition.  He was afforded a VA examination in July 2009, more than five years ago.  Since then, the Veteran contends that his back condition has worsened.  At the August 2015 hearing, the Veteran testified that he has muscle spasms and radiating back pain that travels to his legs.  The Veteran also stated that his back pain prevents him from sitting more than one hour and hinders his ability to go grocery shopping.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's back condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Veteran asserts that his back condition prevents him from working.  Records from the Social Security Administration (SSA) show that the Veteran is in recepit of disability benefits from that agency, due in large part to his back disability.  The Board finds that these records and the Veteran's lay statements reasonably raise the issue of TDIU before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is service-connected for the back disability on appeal (currently evaluated as 40 percent disabling) and for a mood disorder, as secondary to the back disability (evaluated as 30 percent disabling).  His combined rating is 60 percent.  Since service connection for the mood disorder was granted as secondary to the service-connected back disability, the two disabilities are to be considered "one disability" for purposes of determining whether there is one rated at 60 percent because they result from a common etiology.  38 C.F.R. § 4.16(a) (2015).  

The SSA records, dated from 2008 and 2009, include information pertaining to service-connected and nonservice-connected medical conditions and include inconsistent findings.  For example, a July 2009 letter from a physician notes that the Veteran "is not completely disabled."  A November 2008 evaluation describing the Veteran's exertional limits noted he could occasionally lift 20 pounds, could frequently lift 10 pounds and could sit, stand or walk for about 6 hours in an 8-hour workday.  The records pre-date the Veteran's discharge from service.  His employment history after separation is unclear.  The only VA opinion to address the functional impact of the Veteran's back disability noted that he was not employed and had retired because of age.  Thus, the functional impact of the Veteran's back disability is unclear.  On remand, the Veteran should be provided with an appropriate VA examination to assist the Board in determining whether the Veteran is capable of substantial gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Lastly, the Veteran claims that he is receiving ongoing treatment from VA.  Therefore, the claims file should be updated to include VA treatment records compiled since August 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for complaints related to his back since August 2012.  After securing the necessary release, obtain these records.

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected low back condition.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (lumbar disk herniation and mood disorder).

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After completing the above, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




